Citation Nr: 1317275	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-39 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for basal cell carcinoma of the bilateral ears. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  


FINDING OF FACT

There is no probative evidence that the Veteran's basal cell carcinoma of the bilateral ears is causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma of the bilateral ears have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability rating.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the duty to notify was satisfied by way of a letter sent to the appellant in October 2008 that fully addressed all notice elements and was sent prior to the initial adjudication of his claim in January 2009.  The letter informed him of what evidence was required to substantiate the claim and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and information in his possession to the RO.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA has obtained records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA examination.  However, an examination is not warranted in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate the claims because the credible evidence of record does not reflect an in-service injury or disease associated with the basal cell carcinoma, and because the credible, competent evidence does not indicate a relationship between the Veteran's current disability and military service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for certain diseases, including malignant tumors, may be also be established on a presumptive basis by showing that the malignant tumor manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran seeks service connection for basal cell carcinoma that he believes is due to his military service.  Specifically, the Veteran's primary contention has been that he developed basal cell carcinoma on both ears as a result of his in-service sun exposure while serving in Thailand, Arizona and Georgia.  

The Veteran's service treatment records do not reflect that the Veteran suffered from a skin condition on either ear or that he was diagnosed with skin disability during military service.  There is no indication of any instances of sun burn during service.  The Veteran's separation examination reflects that his skin was normal and that he had no skin diseases.  

Post service treatment records show that the Veteran was diagnosed with right ear basal cell carcinoma in May 2002.  Private treatment records reveal that he was diagnosed with basal cell carcinoma of the left ear.  Treatment records also show that in July 2005, the Veteran underwent surgery for an excision of the skin on his right ear.  

In his October 2009 substantive appeal (VA Form 9), the Veteran submitted an article regarding the definition of basal cell carcinoma from the Mayo Clinic and from a medical manual and magazine, information on skin cancer and its general progression.  He also stated that most of his enlistment time was spent working outdoors, moving heavy equipment, and that his post-service career was spent inside a factory.  

VA treatment records, to include record notes dated June 2010,October 2010, January 2011 and October 2011, indicate that the Veteran was being treated for a lesion, consistent with basal cell carcinoma, on his left ear.  Treatment notes reflect that the "Veteran likes the outdoors in his free time."

Upon careful review of the record, the Board finds that the Veteran is not entitled to service connection for basal cell carcinoma of the bilateral ears.  In regards to service connection on a presumptive basis for a malignant tumor, there is no competent evidence of record showing the manifestation of a tumor within one year of separation from service, and indeed, the Veteran acknowledges that the onset of his skin condition began many years after service.  See 38 C.F.R. §§ 3.307, 3.309.

With respect to the Veteran's effort to link his basal cell carcinoma to in-service sun exposure, the Board acknowledges the evidence indicating that a risk factor for basal cell carcinoma includes sun exposure.  It is also quite obvious the Veteran would have been exposed to sun light during service, (as well as the years preceding that time and since).  That would have been the case, however, for everyone else alive at the time.  Such a universal experience cannot be reasonably characterized as an injury, as necessary to establish entitlement to VA compensation benefits.  Furthermore, there is no competent medical evidence of record affirmatively linking or supporting the contention that the Veteran's basal cell carcinoma is related to active service. 

The Board does not doubt the sincerity in the Veteran's belief that in-service sun exposure caused his cancer.  However, as a layperson, the Veteran is not competent to attribute his symptoms and diagnosis to sun exposure.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7  Vet. App. 134, 137 (1994); Jandreau , supra (lay persons not competent to diagnose cancer)."  Here, the Veteran has offered nothing more than conclusory generalized statements that his basal cell cancer was due to sun exposure incurred during his 3 years of active service.  This is not probative evidence.  

Thus, for the above reasons, the Board concludes that the preponderance of the evidence is against a finding of entitlement to service connection for basal cell carcinoma of the bilateral ears.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for basal cell carcinoma of the bilateral ears is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


